DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The non patent literature document Riera et al. (1991) “Production of Furfural by Acid Hydrolysis of Corncobs”, Journal of Chemical Technology and Biotechnology, Vol. 50, No. 2, pp. 149-155, hereinafter Riera, cited in the information disclosure statement (IDS) filed 05/24/2021, is illegible. However, the examiner attached a legible copy of Riera in this Office action. Accordingly, the information disclosure statement is being considered by the examiner.  

Specification
It is noted that the Abstract of the record recites “The presently disclosed subject matter relates to …”. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Claim Objections
Claims 1, 3, 5, 13 and 14 are objected to because of the following informalities:
In order to ensure antecedent basis, it is suggested to amend “comprising xylose” to “comprising the xylose” in claim 1, line 3.
It is suggested to delete “a” in claim 3, line 1. 
In order to provide further clarity, it is suggested to amend “and/or” to “and/or to” in claim 3, line 3.
In order to provide further clarity, it is suggested to amend “or dry” to “or from dry” in claim 5, line 4.
In order to ensure clarity and proper antecedent basis, it is suggested to amend “after converting and precipitating the C5 sugar from the solvent” to “after isolating the xylose from the solvent as a precipitate” in claim 13, lines 2-3.
In order to ensure clarity and proper antecedent basis, it is suggested to amend “after converting and precipitating the xylose from the solvent” to “after isolating the xylose from the solvent as a precipitate” in claim 14, line 4. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “the step of combining the boron compound with the biomass hydrolyzate” (emphasis added). However, there is no previous recitation of any biomass hydrolyzate in claim 8 or claim 1, which claim 8 is dependent on. It is noted that claim 1 comprises “combining a boron compound with the aqueous solution”. The examiner interprets “the biomass hydrolyzate” as “the aqueous solution”. This interpretation is speculative. Clarification is requested.

Claim 10 recites “the boron derivative of the C5 sugar” (emphasis added). However, there is a lack of antecedent basis for the term “the C5 sugar”. Further, it is unclear if “the C5 sugar” refers to any “C5 sugar” in the aqueous solution, refers to xylose, etc. The examiner interprets the term “the boron derivative of the C5 sugar” as “the boron derivative of the xylose”. This interpretation is speculative. Clarification is requested. 
Regarding dependent claim 11, this claim does not remedy the deficiencies of parent claim 10 noted above, and is rejected for the same rationale.

Claim 13 recites “precipitating the C5 sugar” (emphasis added). However, there is a lack of antecedent basis for the term “the C5 sugar”. Further, it is unclear if “the C5 sugar” refers to any “C5 sugar” in the aqueous solution, refers to xylose, etc. The examiner interprets the term “precipitating the C5 sugar” as “precipitating the xylose”. This interpretation is speculative. Clarification is requested.

Claim 14 recites “the boroxine, or the glycol boronic ester, or the 1,2-diol boronic ester, or the 1,3-diol boronic ester, or the polyol boronic ester of an alkyl or aryl boronic acid”. However, there is a lack of antecedent basis for the terms. Specifically, there is no previous recitation of any boroxine, glycol boronic ester, 1,2-diol boronic ester, 1,3-diol boronic ester, polyol boronic ester of an alkyl or aryl boronic acid in claim 1 or claim 13, which claim 14 is dependent on. In light of claim 6, which the terms are first recited, the examiner interprets claim 14 as depending on claim 6 instead of claim 13. This interpretation is speculative. Clarification is requested.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satyavolu et al. (US 2016/0297845 A1; also listed in IDS filed 05/24/2021), hereinafter Byju’s: Is Methanol Soluble in Water, hereinafter Byju’s.

Regarding claim 1, Satyavolu teaches a process for the isolation of xylose from a C5 rich hydrolyzate (Satyavolu, [0047]), which comprises an aqueous phase (Satyavolu, [0036]) (i.e., an aqueous solution), comprising,
 preparation of a C5 rich hydrolyzate comprising xylose (Satyavolu, [0046]-[0047]; page 5, Table 3) (i.e., providing an aqueous solution comprising xylose);
addition of excess PBA (i.e., phenylboronic acid, which is a boron compound) to the neutralized hydrolyzate to form XDE (i.e., xylose di-ester, which is a boron derivative of xylose) (Satyavolu, [0047]; [0036]);
isolation of XDE using precipitate filtration, wherein XDE precipitates from the hydrolyzate (Satyavolu, [0048]) (i.e., isolating the boron derivative of the xylose from the aqueous solution as a precipitate);
toluene extraction of XDE (Satyavolu, [0048]; [0050]; [0037]-[0038]; [0058]; Figure 4) (i.e., dissolving the boron derivative of the xylose in a solvent); 
using PG (i.e., propylene glycol) as the XDE decomplexing agent for the precipitation of xylose from the toluene extract (Satyavolu, [0050]), wherein PG is the boron capture agent (Satyavolu, [0038]; [0058]-[0059]), and the crystalline precipitate is readily harvested by filtration (Satyavolu, [0051]) (i.e., isolating the xylose from the solvent as a precipitate using a boron capture agent). 
Regarding claims 2-5, Satyavolu further teaches wherein the C5-rich hydrolyzate (i.e., the aqueous solution) is produced by hydrolysis (Satyavolu, [0045]) comprising,
subjecting C5-rich biomass to either acid or enzymatic hydrolysis (Satyavolu, [0028]-[0030]; [0033]); 
wherein to produce a C5-rich biomass subjected to hydrolysis, hemicellulose-rich materials and/or hemicellulose-rich agricultural biomasses are provided (Satyavolu, [0030]), 
and wherein exemplary hemicellulose-rich agricultural biomasses that can be used include soy hulls from soy bean processing, rice hulls obtained from rice milling, corn fiber from wet milling or dry milling, bagasse from sugarcane processing, pulp from sugar beets processing, distillers grains (Satyavolu, [0030]) and hard wood (Satyavolu, page 4, Table 1; [0043]).

Regarding claims 6 and 7, Satyavolu further teaches wherein PBA was recovered as an approximately 1:1 mixture with PGE (i.e., propylene glycol boronic ester) and the present efforts to hydrolyze PGE generally afforded 30-50% PBA contaminated with PGE (Satyavolu, [0054]), and wherein the recovered PBA contaminated with PGE is used for the process of isolating xylose (Satyavolu, Figures 4-5; [0050], [0053]-[0054]) (i.e., wherein the boron compound is a glycol boronic ester, and wherein the glycol boronic ester is a propylene glycol boronic ester).

Regarding claim 8, Satyavolu further teaches wherein excess PBA is added to the hydrolyzate (i.e., the step of combining the boron compound with the biomass 

Regarding claim 9, Satyavolu further teaches wherein PBA is isolated as a precipitate (Satyavolu, Figure 10) (i.e., a solid boron compound) and wherein other components that may be added to the hydrolyzate along with the PBA include methanol (MeOH) (Satyavolu, [0036]; Figure 4), which is a water soluble or miscible alcohol, as evidenced by Byju’s (i.e., adding an amount of a water-soluble alcohol to the solid boron compound). 

Regarding claim 10, Satyavolu further teaches wherein toluene (i.e., an aromatic solvent) is used to extract XDE (Satyavolu, [0047]-[0048]; [0050]; [0037]-[0038]; Figure 4; Table 4) (i.e., dissolving the boron derivative of the xylose).

Regarding claim 11, the claim further limits the ester solvent, which is an optional embodiment of claim 10 (i.e., the solvent used in dissolving the boron derivative of the C5 sugar is selected from the group consisting of an aromatic solvent, a ketone solvent, an ester solvent, and combinations thereof) and therefore not required. As such, claim 11 is rejected based on identical/substantially identical reasons as claim 10.

Regarding claim 12, Satyavolu further teaches wherein propylene glycol (i.e., a 1,2 propane diol) was used as the XDE decomplexing agent for the precipitation of 

Regarding claims 13-14, Satyavolu further teaches wherein subsequent to recovery of the xylose, a step was developed for PBA recovery (Satyavolu, [0053]-[0054]), and wherein the PBA was recovered as an approximately 1:1 mixture with PGE (i.e., recovering an amount of propylene glycol boronic ester) (Satyavolu, [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (WO 2011/133536 A1) teaches separating xylose (in the form of its keto-isomer, xylulose) from a biomass hydrolysate using a complexing agent (CA) such as PBA, and extracting the ketose into the organic phase via ester formation with a conjugate base form of the CA, wherein the immiscible organic material comprises ethyl acetate. 
Caes et al. (WO 2013/049424 A1) teaches the formation of furans from lignocellulosic biomass using substituted phenylboronic acids and using ethyl acetate for extractions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732